Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 03/17/21.  Claims 1 – 20 has been examined and are pending.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenfort et al. 20140189673.

Regarding claims 1 and 12, Stenfort anticipates a storage circuit, comprises:
a first storage region configured store first firmware data [0130, show first firmware and storage];
a second storage region configured store second firmware data [0130, show first and second firmware and storage];
a third storage region configured store first state data corresponding to the first firmware data [0130 – 0131 shows storing firmware and associated dated including event or firmware information]; and
a fourth storage region configured store second state data corresponding to the second firmware data, wherein one of the first firmware data and the second firmware data is executed based on the first state data and the second state data, where in a situation that the first firmware data is executed, the second firmware data is updated if a firmware updating event occurs [0130-0131, shows storing firmware and state/event data and information].

Regarding claims 2 and 13, the storage circuit of claim 1, wherein the updated second firmware data is executed if the second firmware data is updated successfully, wherein the first firmware data is still executed if the second firmware data is not updated successfully (see FIG2, and all associated text).

Regarding claim 3, the storage circuit of claim 1, wherein each of the first state data and the second state data comprises an update tag, a verify tag, a switch code tag, and a run tag [0298, shows tag tracking and utilizing unique tags].

Regarding claims 4 and 14, the storage circuit of claim 3, wherein a first state of the first firmware data is determined based on the update tag, the verify tag, the switch code tag, and the run tag of the first state data, wherein a second state of the second firmware data is determined based on the update tag, the verify tag, the switch code tag, and the run tag of the second state data [0298, see unique tags].

Regarding claims 5 and 15, the storage circuit of claim 4, further comprising:
a fifth storage region configured to store boot data, wherein a boot state is determined based on the first state data and the second state data, wherein it is determined to execute the first firmware data or the second firmware data based on the boot state [see device book in from FIG2 and all associated text].

Regarding claims 6 and 16, the storage circuit of claim 5, wherein one of the first firmware data and the second firmware data is executed if each of the first state and the second state is in a valid state [Fig. 3, 306 and 307 shows receiving ID and activating new Fw].

Regarding claims 7 and 17, the storage circuit of claim 5, wherein the first firmware data is executed if the first state is a valid state and the second state is an invalid state or an illegal state [Fig 3, and all associated text].

Regarding claims 8 and 18, the storage circuit of claim 5, wherein the boot state is changed from a wait-for-verification state to a wait-for-switch-code state if the boot state is the wait-for-verification state and the first firmware data is verified successfully [Fig2, and Fig3, see 112 rejection wait for verification state and switch code state, no prior mention or description within claims of what this encompasses].

Regarding claims 9 and 19, the storage circuit of claim 8, wherein the boot state is changed from the wait-for-switch-code state to a to-execute-switch-code state if a switch code is received [fig.2 and 3 and see rationale in rejection in claim 8].

Regarding claims 10 and 20, the storage circuit of claim 9, wherein the first firmware data or the second firmware data is executed if the boot state is a first operation state, wherein the boot data is executed if the boot state is a second operation state [Fig. 2 and 3 and associated text shows transitioning from old to new Fw].

Regarding claim 11, the storage circuit of claim 1, wherein the storage circuit is a flash memory [0016 – 0018, shows both volatile and non-volatile memory and drives].

Correspondence Information
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192